 DURANGO BOOTDurango Boot, a Division of U.S. Industries, Inc. andRetail Clerks Union, Local 1557, United Food andCommercial Workers International Union, AFL-CIO.' Cases 26-CA-7362 and 26-RC-5805January 17, 1980DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn October 4, 1979, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.'AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 3(e) and reletter thesucceeding paragraphs accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Duran-go Boot, a Division of U.S. Industries, Inc., Franklin,Tennessee, its officers, agents, successors, and assigns,shall take the action set forth in the said recommendedOrder, as so modified:1. Delete paragraph (e) and reletter the succeedingparagraphs accordingly.2. Substitute the attached notice for that of theAdministrative Law Judge.The Charging Party's name, formerly Retail Clerks Union. Local 1557,Retail Clerks International Union, AFL-CIO, has been changed in recogni-tion of the June 7, 1979, merger between the Retail Clerks InternationalUnion and the Amalgamated Meatcutters and Butcher Workmen of NorthAmerica.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). Furthermore, as Judge Learned247 NLRB No. 46IT IS FURTHER ORDERED that the election held inCase 26-RC-5805 be, and it hereby is, set aside, andthat said case be, and it hereby is, remanded to theRegional Director for Region 26 to conduct a newelection when he deems the circumstances permit thefree choice of a bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]Hand observed in N.L.R.B. v. Universal Camera Corporation. 179 F.2d 749.754 (2d Cir. 1950), "nothing is more common in all kinds of judicial decisionsthan to believe some and not all" of a witness testimony. We have carefullyexamined the record and find no basis for reversing his findings.The Administrative Law Judge's inadvertent reference to "Martin" in thefinal paragraph of his discussion of Respondent's unlawful preelectionpromises of wage increases is hereby corrected to "Crockett."' We do not adopt the Administrative Law Judge's finding that PlantSuperintendent Moss' statement regarding Perry's influence with otheremployees created an impression of surveillance. According to Perry'stestimony, he was one of the first employees to join the union organizingcommittee, his name appeared on the list sent by the Union to Respondent.and he was asked by other employees to represent them at companycommittee meetings because they believed that he would "stick up for [his]rights." Since Perry's prounion sympathies were a matter of commonknowledge and he was aware that :.is views were known to others, we do notbelieve that he could have reasonably assumed from Moss' statement that hisunion activities were under surveillance See Aero Corporation. 237 NLRB 455(1978).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which we were represented by ourattorneys and at which all sides presented evidence, ithas been found that we have violated the NationalLabor Relations Act in certain respects. To correctand remedy these violations, we have been directed totake certain actions and to post this notice.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT summon prounion employeesand organizing committee members from theirwork stations to attend special, private meetingswith management officials or supervisors, or meetprivately with such employees in their workareas, to lecture such employees about theirrights under our rules concerning the organiza-tional campaign conducted by Retail ClerksUnion, Local 1557, United Food and Commer-cial Workers International Union, AFL-CIO.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT coercively and repeatedly inter-rogate you with respect to your union member-ship, activities, or sympathies, or those of otheremployees.WE WILL NOT threaten that you will bedeprived of employment if the above-namedUnion is selected.WE WILL NOT threaten that your selection ofthe above-named Union, or any other labororganization, as your bargaining representativewill result in a strike accompanied by union-caused violence and hardship to yourselves andyour families.WE WILL NOT solicit grievances from you oroffer to adjust them to induce you to abandonyour support of the above-named Union, or anyother labor organization.WE WILL NOT promise to give you a newpension program, possible future pay benefits, oranything else of value, to induce you to stophelping, stop supporting, or to not vote for theabove-named Union, or any other labor organiza-tion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of your rights under Section 7 of theNational Labor Relations Act.DURANGO BOOT, A DIVISION OF U.S.INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:These consolidated cases were heard on March 21, 22, and23, 1979, in Franklin, Tennessee, and on April 24, 25, and26, 1979, in Nashville, Tennessee.The original and amended charges in Case 26-CA-7362were filed on August 18 and 29, 1978,' respectively, byRetail Clerks Union, Local 1557, Retail Clerks InternationalUnion, AFL-CIO, herein the Union. The complaint, asissued on September I and amended on October 5 andFebruary 26, 1979, respectively, alleges that Durango Boot,a Division of U.S. Industries, Inc., herein Respondent,variously violated Section 8(a)(1) of the National LaborRelations Act, as amended, herein the Act.All dates hereinafter are within 1978 unless otherwise specified.'The appropriate collective-bargaining unit as set forth in the stipulation is:All production and maintenance employees employed by the Respon-dent at its Franklin, Tennessee, plant, excluding all office clericalemployees, professional employees, officers of the Company, guards andsupervisors, as defined in the Act.' In Goodyear Tire and Rubber Company. 138 NLRB 453 (1962), the Boarddefined the critical period before an election as the interval from the date ofthe filing of this petition to the time of the election. Conduct occurring duringthe period found to have interfered with the employees' freedom of choice atthe polls may be grounds for setting aside the election.On June 30, 1978, the Union filed a petition for represen-tation election in Case 26-RC-5805. Pursuant to a Stipula-tion for Certification Upon Consent Election executed by theparties and approved by the Regional Director on September14, an election by secret ballot was conducted on September28 among the employees of Respondent in an agreed-uponappropriate bargaining unit.2The tally of ballots served onthe parties immediately following the election showed that ofapproximately 375 eligible voters 369 cast ballots, of which 2ballots were void, 115 were cast for the Union, 239 were castagainst the Union, and 13 ballots were challenged. Thechallenged ballots were not sufficient in number to affect theresults of the election. On October 3 the Union filed timelyobjections to conduct affecting the results of the election. Inthe objections the Union alleged, inter alia, that in thecritical period prior to the election' the Employer promisedunit employees a pension program and wage increases,created an impression of surveillance of its employees' unionactivities, coercivley interrogated employees concerningtheir union activities, and engaged in other conduct allegedas unlawful in the complaint issued in Case 26-CA-7362.4Issues1. Whether Respondent violated Section 8(a)(1) of the Actby:(a) Coercively interrogating its employees regarding theirinclusion in the Union's organizing committee, their unionmembership, activities, and sympathies, and those of otheremployees.(b) Timing the announcement to its employees of a newbut previously considered pension plan to persuade itsemployees to stop supporting the Union.(c) Telling its employees that while no wage increasecould be given during the union campaign it would help itsemployees by looking into a wage increase after the pendingrepresentation election.(d) Promising its employees a pay increase without aunion as soon as Respondent showed a profit.(e) Threatening a known prounion employee with loss ofpay benefits by discontinuing the use of makeup cards.'(f) Threatening its employees with loss of work if theUnion came in, that strong union supporters would have tofind work in a unionized plant if employees continued tosupport the Union, that prounion employees would sufferunspecified reprisals if the Union lost the election, and that ifthe Union were selected a strike would result and the Unionwould be responsible for acts of violence.(g) Soliciting employee grievances to discourage theirsupport for the Union.(h) Creating an impression of surveillance by moving theplant manager's desk from his office to a central production' Absent exceptions, the Board, on December 20, issued its Order adoptingthe recommendations in the Acting Regional Director's Report on Objections,dated November I., that the Union's request to withdraw Objections 2, 3. and5 be approved. that Objection 4 and additional unnumbered objections beoverruled, and directing that a consolidated hearing be held on remainingObjections 1, 6, 7, and 8 and the complaint in Case 26-CA-7362.' Makeup cards, as will be discussed, are used by Respondent to protect theearnings of employees on incentive rate for worktime lost through no fault oftheir own.362 DURANGO BOOTarea location where he could more closely watch theemployees during the union campaign.2. Whether the election in Case 26-RC-5805 should be setaside and a new election directed.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. A brief filed by Respondent hasbeen carefully considered. The General Counsel did notsubmit a brief.Upon the entire record of the case and my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation doing business in the State ofTennessee, is engaged in the manufacture of boots at itsoffice and place of business in Franklin, Tennessee. Duringthe 12 months preceding the issuance of the complaintherein, a representative period, in the course and conduct ofits business operations Respondent purchased and receivedat its Franklin location products valued in excess of $50,000directly from points located outside the State of Tennessee,and during the same period of time Respondent sold andshipped from its Franklin location products valued in excessof $50,000 directly to points located outside the State ofTennessee.Upon the foregoing conceded facts I find that Respondentis an employer engaged in commerce within the meaning ofSection 2(6) and (7) of Act.II. THE LABOR ORGANIZATION INVOLVEDThe answer admits and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent manufactures western boots at its plant inFranklin, Tennessee. At the time of the events herein J. R.Murray became Respondent's president, Elvis Caldwell wasthe vice president for manufacturing of Respondent's Ten-nessee division,' Garner Moss the plant superintendent,Ernest Glenn Steakley the assistant plant superintendent,and Ronald King the personnel manager, all at the Franklinplant.7The Union began its organizational campaign amongRespondent's approximately 375 unit employees in lateMarch, and company officials testified that from that timeon until the representation election on September 28 fromtwo to six union organizers daily were positioned conspicu-ously in front of Respondent's plant. As noted, the election' In this capacity Caldwell was in charge of Respondent's plants at Franklinand Chapel Hill and had additional responsibilities elsewhere. Respondent'sFranklin plant is the only facility involved herein.' By the time of the hearing Moss had resigned his position withRespondent to work elsewhere and Steakley had succeeded him as Franklinplant superintendent.' From August I through the first half of that month the Union in a seriespetition was filed on June 30, and the Stipulation forCertification upon Consent Election was approved by theRegional Director on September 14.Most of the events alleged herein as unlawful took placeduring three types of meetings between employees andmembers of management. Each of these sessions wasseriated, so that there were several relevant meetings of eachtype. The first and principal category resulted from corre-spondence received by Respondent from the Union identi-fying employees who had signed union authorization cardsand had joined the Union's organizing committee.' Respon-dent reacted by calling each employee so named individuallyinto the office of either Plant Superintendent Moss or VicePresident Caldwell, where Moss, usually in the presence ofAssistant Plant Superintendent Steakley, Personnel ManagerKing, and occasionally Caldwell would read the employeehis or her rights. This usually was done within a day or twoafter each employee was so identified by the Union."Reading the employees their rights," a company referenceto Section 7 of the Act set forth in the Union's first suchletter to Respondent, meant that each summoned employeewas told by Moss that Respondent had received a letter fromthe Union identifying that employee as a member of theUnion's organizing committee, that the Company wouldprotect and respect the employee's rights, and that theemployee would not be harassed. The employee also wouldnot be permitted to harass other employees, would not beallowed to campaign or organize for the Union duringworking time, and would receive no special privileges. Asthese words, in essentially the same form, were repeated toeach relevant employee, the references hereinafter to thereading of rights will refer to the foregoing.The General Counsel contends that the individual sum-moning of these employees from their work stations toRespondent's offices to be read their rights was in itselfviolative of Section 8(a)(1) of the Act, and that other ofRespondent's conduct which occurred during these inter-views was further violative of Section 8(a)(l).The second series of meetings at which unlawful conductallegedly occurred took place from mid to late August, whengroups of about 12 employees were called to Moss' officewhere Caldwell then introduced Durango Boot's newpresident, J. R. Murray. The General Counsel, contrary toRespondent, contends that certain statements and promisesmade by Murray and Caldwell during these gatherings alsowere violative of Section 8(aX I) of the Act.The third category of meetings relevant herein were theso-called company committee meetings where, on the lastThursday of each month, members of management met withtwo employee representatives from each plant department todiscuss plant problems and employee job suggestions. Again,as will be discussed, the General Counsel asserts thatmanagement conduct at some of these monthly meetings wasviolative of Section 8(a)(1) of the Act. The General Counselfurther argues that additional unlawful activity occurredof about 5 letters to Respondent. named 35 to 40 of Respondent's employeesas members of its organizing committee and as signers of union cards. In itscorrespondence the Union reminded Respondent of the employees' statutoryright to self.-organization and union membership and sought to protect itssupporters from possible employer reprisal by making company knowledge oftheir activities a matter of record.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapart from the three foregoing situations, and that Respon-dent's overall misconduct was such as to affect the results ofthe representation election conducted on September 28warranting that it be set aside and a new election conducted.B. Alleged Unlawful Conduct Occurring WhileEmployees Were Being Read Their Rights-Facts andConclusionsOn or about August 2 machine operator J. C. Anglin,9having been told to report to Moss' office,'" was read hisrights by Plant Superintendent Moss, in the presence ofAssistant Plant Superintendent Steakley and PersonnelManager King. Anglin testified that after Moss had read hisrights he asked Anglin what the Union could get him thatthe employees were not already getting. Anglin replied thathe did not know, but that the employees wanted a union.Moss reminded Anglin that during the summer months histwo daughters worked at the plant while school was not insession," and that Anglin himself also had served as nightwatchman at the plant during the first 2 weeks of July whenthe plant is annually closed for vacation." Anglin repliedthat he knew and appreciated this. Moss continued that theUnion wanted full-time workers rather than part-timeworkers, and if the Union came in Anglin and his daughtersmight not be able to do such work.Anglin then was asked what his sisters and brother, whoalso were employed by Respondent, thought about theUnion." Anglin answered that his sisters and brother wereopposed to the Union except for his sister Joyce, whom hedid not see very often and whose views he did not know.When asked why he was for the Union, Anglin stated that hewas different and was just looking out for himself.When Caldwell asked if there was any way that Anglincould change his mind between then and the election day, hereplied in the negative, stating that he could not turn againstthe people he had been asking to support the Union. Anglincould tell the company officials that he would vote againstthe Union, but they would not know how he actually voted.Caldwell told Anglin that the way he was pulling for theUnion he could carry 40 votes with him.'4Moss related that after reading Anglin his rights he hadasked if Anglin had any questions. Anglin then stated thatwhile the Company had always been good to him and themembers of his family, affording his daughters summer jobs'Anglin, one of the employees identified to Respondent in the Union's firstletter as a member of its organizing committee, had returned to Respondent'semploy after a brief interruption in what had been a 14-year employmentrecord with Respondent. Consistent with Respondent's policy where employ-ees return after voluntarily leaving, Anglin did not recover his formerseniority."' Anglin and all other employees called to be read their rights were told toreport to the office by their immediate supervisors." Anglin's daughters were working for Respondent in summer 1978 whenthis interview occurred One daughter had also been employed there duringthe preceding summer." Anglin had worked as night watchman during vacation week in 1977 andfor both weeks in 1978." As Anglin's three sisters, his brother, and mother all were employed byRespondent at various facilities other than the Franklin plant, they were notwithin the relevant unit." Caldwell testified that he had come into Moss' office by chance towardthe end of Anglin's interview to ask about another employee, Richard Sawyer,who had complained to Caldwell that his rights had been read to himalthough he had not joined the Union's organizing committee. Anglin hadand himself the watchman's position, he was for the Unionbecause he felt that others there needed his help. A lot ofpeople had not been treated fairly, and many good peoplewere being underpaid. Also, Anglin accused the Company ofviolating its own policy by restoring the seniority of twoother employees who had returned after quitting, whichMoss denied.I credit Anglin's account of this interview. He testifiedforthrightly, in convincing detail, and, as will be seen, hisnarrative is consistent with the evidentiary pattern asestablished through many witnesses. Contrary to Respon-dent's argument that Anglin's testimony was colored byanger at losing his long seniority after briefly interrupting hisemployment, Anglin calmly testified that he had assumedthis possibility when leaving Respondent's employ to takewhat he had expected to be a better job. Respondent hadbeen patient in allowing him to time his return and, as noted,had provided additional employment opportunities for hisdaughters and himself. Accordingly, I accept Anglin's denialthat his testimony against Respondent had been based onrancor because of lost seniority. Also, Anglin's testimony issupported by the fact that he still was employed byRespondent when he testified against its interest."Accordingly, it is concluded from the above that Respon-dent's method in calling Anglin and 35 to 40 other prounionemployees into the office in a series of individual meetingsduring the first half of August, and reading them their rightsin that locus of managerial authority, "appears to be moreantithetical to these employees' Section 7 rights than theactual content of [Respondent's] message." As in GreenfieldManufacturing Company, a Division of Kellwood Company, 'from which the foregoing quote is derived, I find thatRespondent's method in singling out identified union sup-porters from the midst of their coworkers to attend a seriesof private meetings with management to be read Respon-dent's rules regarding the Union's campaign was intimidato-ry, coercive, and violative of Section 8(a)(l) of the Act.It further is concluded that Respondent also violatedSection 8(a)(l) of the Act as to Anglin by interrogating himas to his own union sympathies and desires and those ofmembers of his family also employed by Respondent," byasking if he could change his mind about supporting theUnion between the time of the interview and the election,and by threatening that Anglin and his two daughters wouldbe deprived of employment if the Union came in.volunteered that Sawyer was correct on this. Caldwell denied having askedAnglin what his relatives employed by Respondent thought of the Union and,after ascertaining that Anglin's rights had been read to him, merely had joinedMoss in telling Anglin that he and his family had been doing a good job forthe Company." See Georgia Rug Mills, 131 NLRB 1304, 1305, fn. 2 (1961). Respondent,arguing that Anglin had incredibly testified that his meeting with Moss andother company officials on this occasion had lasted at least an hour. producedtimecards to show that Anglin had not been kept in the office as long asindicated, but had been able to go home earlier. While Anglin may haveexaggerated the meeting's duration, I do not find this to be sufficient to negatehis overall substantive veracity.'i 199 NLRB 756 (1972). See also Carolina Steel Corporation, 225 NLRB20, 22 (1976); Starkville. Inc. et al., wholly owned subsidiaries of Garan, Inc..219 NLRB 595, 596, 601 (1975).'' In finding this violation, it is irrelevant that Anglin's sisters and brotherwhose union sympathies were a subject of Respondent's inquiry, althoughemployed by Respondent, ere not a part of the unit then being organized bythe Union.364 DURANGO BOOTI. Mary Alice CrockettCrockett's rights were read to her by Moss in Caldwell'soffice after she had been summoned there on about August 3to meet with Moss, Steakley, and King. Crockett testifiedthat Moss, after reading her rights, asked why she thought aunion was needed at Durango Boot. Crockett replied thatthe employees needed wage increases, a pension plan, andmore benefits. Moss stated that a pension plan was in themaking and would be in effect by fall 1978. When Crockettexpressed skepticism Moss asked King to bring in a pensionplan document from another office. King left and shortlythereafter returned with a document which he handed toCrockett. However, she related that she had no opportunityto read the paper given to her by King as Moss hadcontinued to talk, and she gave the document back to Moss.Moss corroborated Crockett's testimony that while theywere together he had told Crockett of his earlier experienceswhile employed at Acme Boot Company, a unionized shop.He had described three acts of violence as occurring inreprisal for crossing the union's picket line during a strike-a man's tobacco crop had been pulled up, his car blown up,and a lady's storm door had been blown off by a shotgunblast. Crockett declared that if the Union did not come in shewould quit her job." Before Crockett left, Moss told her thathe wished he could have talked to her before she decided tojoin the Union so that he could have talked her out of it,declaring that he almost had talked J. C. Anglin out ofsupporting the Union.Moss and Caldwell testified that their efforts during thisinterview had focused on attempting to dissuade Crockettfrom her stated threat to quit if the Union lost the upcomingelection. Caldwell, who related that he had come into theroom near the end of that session, had gone to school withCrockett, had known her for many years, and was particu-larly anxious that she not quit. Moss also related that he hadtold her of the union violence at Acme Boot in order topersuade her not to leave over a difference concerning theUnion.As Crockett's testimony is largely undisputed, I find thatin so interviewing her in the locus of authority concerningher rights Respondent violated Section 8(a)(1) of the Act.20Respondent further violated Section 8(a)(1) by interrogatingCrockett as to why a union was needed and by threateningher and other employees named above that, if the Unioncame in and there was a strike, the Union would cause thecommission of acts of violence against those who continuedto work, against which Respondent could provide onlypartial protection.'" Employee Richard Sawyer testified that, after Moss had read him hisrights in the office on the same day as the interview with Crockett, Mossdescribed in similar terms the examples of union violence he had witnessed atAcme Boot. Moss also admitted having told Polly Clemons, an employee whohad asked him about the possibility of union violence in the event of a strike atRespondent's plant, that the Company could guarantee her safety while shewas on Respondent's premises but not at other times, and that he then hadgiven her the examples of union violence seen at Acme Boot. In that sameperiod Moss' Acme Boot experiences and statement that employees' safety inthe event of the strike could be guaranteed only while on Company premisesalso was related by Caldwell to a group of about 12 employees who had beensummoned to a meeting to be introduced to Respondent's new president,Murray.2. Brenda WalkerWalker, called to the office on August 4, related that shewas read her rights by Moss in the presence of King andCaldwell.2After Moss read Walker her rights he asked whyshe wanted the Union and whether she was not satisfied withher working conditions. Walker replied that she neededmore money and something to secure her future. WhenMoss asked what she meant, Walker told him that theemployees did not have a pension plan. Moss replied that aplan was in the making.King told Walker that if the Union went on strikeemployees supporting same would probably not receivemore than $20 to.$25 per week. He asked how Walker wouldfeed her kids on that.22As Walker's testimony is essentially undisputed, it isconcluded that during the August 4 interview Respondentviolated Section 8(a)(1) of the Act by unlawfully interrogat-ing her as to why she wanted the Union in the context of hersatisfaction with working conditions. Respondent furtherviolated Section 8(a)(1) by asking Walker how she wouldfeed her children on strike benefits of $20 to $25 per weekshould the Union come into the plant and engage in a strike.This was part of a pattern by management representatives ofseeking to impress employees that if the Union came in astrike detrimental to their interests would inevitably occurr.3. Zelmer PerryPerry, a boot cutter, testified that his rights were read tohim in Moss' office on August 2, by Moss in Steakley'spresence.After reading his rights, Moss told Perry that a writtencomplaint had been filed against him by another employee,Winnie Wallen, to the effect that Perry had threatened toburn down her house or trailer because she had not attendeda meeting for which Perry had been distributing handbillannouncements outside the plant. Perry replied that he hadjust been joking and had a witness to prove that he had madethe statement in a jocular manner. Wallen was his brother-in-law's niece, whom he had known for at least 4 years, andthey often had joked together. When Perry asked what hewas going to do about the complaint Moss stated thatWallen had seemed pretty upset by the incident, and that hewould need time to think about the matter. Moss told Perryto come back later that day or the next morning and hewould announce his decision.That afternoon Perry was present at a company commit-tee meeting attended by Caldwell, Moss, Steakley, King, andby employee representatives from each department. Perryrelated that at the end of the meeting employee Polly" When the Union later lost the election. Crockett did leave her job.: See Greenfield Manufacturing Company, a Division of Kellwood Company.supra; Starkville. Inc., supra; Carolina Steel Corporation, supra. As it has beenfound that Respondent's conduct in reading rights to all employees called tothe office under the circumstances herein was violative of Sec. 8(a)(1) of theAct, this finding will not be reiterated separately hereafter as to all otheremployees to be considered herein who also were called to the office for suchpurpose." Caldwell's denial that he was at this meeting is not credited.2 Earlier in the meeting Walker had announced that she was expecting achild.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDClemons asked Moss if they Union was voted in the plantwould the union people harass her to try to make her jointhe Union or else quit her job. Moss replied that he couldguarantee Clemons' safety at the plant but could notguarantee that when she went home that the union peoplewould not come along and blow off her front door or blowthe tires from her car to try to make her leave. Clemonsreplied that if it came down to that she would just quit.2Perry remained after the meeting until the others had leftand only Moss and Caldwell remained. Perry asked Moss ifhe had decided what he was going to do with him. Mossstated that he was going to show Perry how fair he was andgive Perry a second chance. The conversation turned to thepeople in the plant who Perry felt had been mistreated. Mosstold Perry that he knew he was going to carry a lot of voteseither way he went and, if Perry should change his mind, hewanted Perry to be man enough to admit to him that he hadbeen wrong.From Perry's above undisputed account it is concludedthat Respondent violated Section 8(a)(1) of the Act bytelling Perry during their second meeting on August 2 thathe knew that Perry was going to carry a lot of votes and, ifhe should change his mind about the Union, Perry should beman enough to admit this to him. Not only did thisstatement create in Perry an impression that his unionactivities were under surveillance,24but also represented aform of coercive interrogation as to the continuing state ofPerry's union sympathies. However, as Wallen had initiatedthe written complaint concerning Perry, I do not find thatMoss' resulting consideration of disciplinary action againstPerry was unlawful, but rather was an exercise of hisresponsibility to keep order in the plant.4. Elizabeth Anne Martin and Mary Sue GreenEmployees Elizabeth Martin and Mary Green"' wereinterviewed together in Moss' office. Later in the interviewthey were joined by Steakley.Martin testified26that after Moss had read them theirrights he asked if they had any questions. Green, who brieflyhad interrupted her employment with Respondent but hadreturned, asked whether she would get her seniority backfrom the date she originally had been employed. Mossreplied that those who quit and returned to work did notrecover seniority and offered to show the records of relevantemployees to confirm that seniority had never been restoredin these circumstances.Moss asked the two ladies if the Company had doneanything to them. When they denied this he asked if theirforeman had done anything to them. When they again" This incident, more fully set forth here, was found above to have beenviolative of Sec. 8(a)(l) of the Act." Although creation of the impression of surveillance of Perry's unionactivities was not specifically alleged in the complaint, it was fully litigated atthe hearing and is closely related to matters actually alleged." Martin is Green's aunt." Martin's description of this interview is far more comprehensive than thatgiven by Green." As the Board stated in Uarco Incorporated. 216 NLRB , 2 (1974), "it isnot the solicitation of grievances itself that is coercive and violative of Section8(aXI), but the promise to correct grievances or a concurrent interrogation orpolling about union sympathies that is unlawful; the solicitation of grievancesanswered in the negative Moss then asked what in hell didthey need a union for.Moss asked if the two employees had ever worked in aplant with a union. Martin replied that she had and, atMoss' request, related her approximate daily earnings whileemployed there. Moss, after inquiring if she had ever askedher foreman to look up her average earnings with Respon-dent, then looked up Martin's average earnings, which werehigher than at her unionized job, and the earnings of Green.Moss stated that since the Union had been trying to getinto the plant management had opened its eyes to somethings and, if the employees did not tell management whatwas going on in the plant, they could not correct it. Martinreplied that she did her work and minded her own business.Moss replied that the Company knew that, and that was thekind of employee they wanted. Steakley, who had come induring the interview, also asked the two women why in hellthey needed a union.Green testified that at the end of the interview Mossaccused them of being influenced by Wallace Martin. WhenMartin denied this, Moss told her that she must beinfluencing Wallace. When this too was denied, Moss thenstated that J. C. Anglin was influencing Wallace, and thatWallace made damn good money.Moss, while confirming that he had read both womentheir rights in one session and had discussed with GreenRespondent's policy of not restoring seniority to returningemployees, denied that either he or Steakley had asked whythey wanted a union.Noting the extensive other unlawful interrogation in thismatter and Martin's convincingly detailed testimony, Moss'denial is not credited. Accordingly, it is concluded thatduring the August 21 interview of Martin and GreenRespondent violated Section 8(a)(1) of the Act by theconduct of Moss and Steakley in demanding why theseemployees wanted a union and by soliciting grievances intelling these employees that, if they did not tell managementwhat was wrong in the plant, management could not correctit.2.5. Joyce DodsonEmployee Joyce Dodson testified that on about August 16at the instruction of her foreman she met with Moss, King,Caldwell, and Steakley in Caldwell's office, where Moss readher rights.Dodson related that Moss told her that he had beennotified that she was working for the Union. When sheconfirmed this, King asked why. Dodson replied that thingsneeded to be better around there. King retorted that theUnion was brainwashing her. Moss told Dodson that themerely raises an inference that the employer is making such a promise ....Also see John L. Lutz Welding and Fabricating. Inc., 239 NLRB 582 (1978). 1also find that Respondent further unlawfully solicited employee grievances inviolation of Sec. 8(a)(l) from the credited testimony of employee JamesWalton that on August 12, while with I I other employees at a meeting whereCaldwell introduced Respondent's new president, Murray, he heard Murraytell the assembled workers that they would have to get together sometimesand discuss all the problems-that would help out the employees. Asevidenced by the outline of the speech used by Murray, it was the practice atthese meetings to campaign against the Union. In the context of Murray'sspeech, his invitation to discuss employee problems was unlawful.366 DURANGO BOOTbest way is to go company and, if she did not, she wouldhave to leave or they would take further action.Both Moss and King confirmed that during the interviewKing had asked Dodson why she was on the organizingcommittee and had declared that the Union was justbrainwashing her. As Moss and King candidly admittedKing's interrogation of Dodson and displayed a morepositive recollection of this interview than did Dodson, Icredit their denials that Moss had told Dodson that the bestway is to go company, or, in the alternative, she would haveto leave or the Company would take further action."Accordingly, it is concluded that Respondent violatedSection 8(a)( I) of the Act in King's interrogation of Dodsonas to why she was on the Union's organizing committee.6. Carolyn StinsonEmployee Carolyn Stinson testified without contradictionthat her rights were read in Moss' office by Moss in thepresence of Steakley and King. Before reading her rightsMoss told Stinson that he had received the notice from theUnion that she had joined the organizing committee andasked if this were true. When Stinson answered affirmative-ly, Moss then read her rights.It is concluded that the reading to Stinson, an avowedunion adherent, of her rights in the center of managerialauthority and the related interrogation as to whether it wastrue that she had joined the organizing committee were bothviolative of Section 8(a)(1) of the Act.27. Richard SawyerEmployee Richard Sawyer testified that on about August3 he attended a meeting in Caldwell's office with Moss,Steakley, and King at which time Moss read his rights. Mossthen asked Sawyer what he thought the Union could do forhim. Sawyer replied that he thought it could not help himmuch, but it might assist other employees who were juststarting out at the minimum wage. King replied that after amonth or so on the job new employees received raises.As found violative above, Moss then described the threeincidents of union violence he had witnessed earlier whileemployed at Acme Boot Company. Moss continued that theonly reason this violence had occurred and why the Unionwas after Respondent's people at Franklin was that certainboot manufacturers had closed down their plants in NewEngland, and the Union, seeing this unorganized companyin Franklin, thought that it could come down and pick up afew more dollars from Respondent's employees if they couldorganize them. The union people were there only becausethey were after the employees' money, and if the Union didcome in the first thing it would call for at the bargainingtable would be payroll deductions in order to get union duesJ' As I do not find Dodson (who on cross-examination could not repeat herprior testimony) to be an impressive witness, Caldwell's denial that he waspresent at that interview also is accepted." I also find that Sec. 8(a)( 1) of the Act was violated as it was with CarolynStinson during a virtually identical interview on about August 22 conductedby the same three company officials with Dorothy Faye Stinson, CarolynStinson's sister. Moss also told Dorothy Stinson that he had received astatement that she had joined the organizing committee and asked if it weretrue. Her rights were then read."' See Community Cash Stores. Inc.. 238 NLRB 265 (1978).deducted from the paychecks. Moss continued that thismight cost the employees some of the benefits they alreadyhad since, in order to get the payroll deduction, the Unionmight bargain away some of the employees' existing rights.The union people just drew their big salaries. drove aroundin their air-conditioned cars, and cared only about themoney they were getting.In connection with his discussion of violence, Moss toldSawyer that the union people could get employees inside theplant to commit acts of violence so that if there ever was apolice investigation the union representatives would not beheld responsible.From Sawyer's uncontradicted testimony it is concludedthat Respondent violated Section 8(a)( ) during the forego-ing interview by coercively interrogating him in the vicepresident's office as to what he thought the Union could dofor him and by predicting that if the Union came in a strikeand union sponsored violence would result."'No finding is made as to Moss' projection that, shouldbargaining take place, employees might lose existing benefitsbecause of the Union's determination to obtain dues-check-off deductions, as not alleged in the complaint.8. Terry Wayne Stinson, Sharon Oden, and ArthurWallace MartinStinson." Oden, and Pratt testified that at various timesduring August they were called individually to the officewhere Moss, in Steakley's presence, read them their rights.As found above, this conduct was violative of Section 8(a)(l)of the Act.''Arthur Wallace Martin" testified that in mid-August,when his foreman had told him to go to Caldwell's office tomeet with company officials, he flatly refused.Later that day, Moss came to Martin's work station andtold him that he had been wanted in the office so that hecould be advised of his rights. Moss then read Martin hisrights, as he had the others, telling Martin that he would notlet anyone harass him in connection with his support for theUnion and, in return, Martin would not be permitted toharass anyone else. Moss then left."While the foregoing situation is somewhat different fromother related instances considered above in that Martin'srights were read at his work station rather than in Respon-dent's office, in the circumstances herein this difference doesnot appear to be material. Martin still was singled out forattention by management as an acknowledged union adher-ent and avoided having heard his rights in the coercivesetting of Respondent's offices only by his willingness to riskbeing viewed as insubordinate by refusal of his superior'sdirective to go there.' Despite his refusal Martin was stillsingled out and could not avoid the substance of theseinterviews when Moss later came to his work area." Stinson is the brother of Carolyn and Dorothy Stinson.' See Greenfield Manufacturing Company. supra." At the time of the hearing Wallace Martin, brother of Elizabeth Martin.was still employed in Respondent's lasting department." Martin's testimony in this regard is corroborated by Moss." Wallace clearly knew in advance the reason his supervisor had told him togo to the office for, as Respondent established in the record, the content of thenumerous rights-reading sessions then being conducted there were commonknowledge among Respondent's employees.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, it is concluded that in distinguishing Martin asa union adherent at his work area by Moss' reading of hisrights Respondent acted coercively in violation of Section8(a)(1) of the Act.9. James WaltonWalton'" testified that on about August 10 Moss, Steakley,King, and his foreman, Luther Graham, came by his workstation. Moss then asked Walton, "Of all people, you're forthe Union, right, James?" When Walton said that he was,Moss asked for his reasons. Walton replied that he was forthe Union because of seniority rights. He did not think itproper that people who had been working for the Companyfor less than a year should be earning more than he. Mossdenied this was true, and King interjected that he knewwhom Walton was talking about-his name was J. C.Anglin. Moss then was called to the office, leaving Kingwith Walton. King attempted to continue the conversation,but a power failure then developed putting out the lights inthe plant. Walton told King that that was all he had to sayand left.Moss testified that during mid-August, while he, King,and Steakley were passing through the lasting room on theirway to Moss' office, they saw Walton working although itwas very late. Moss asked Walton if he was going to work allnight. Walton replied that if the Union got in they would nothave to work these long hours. Moss told Walton that hewas an assistant utility man and had worked long hours eversince he had been with the Company. The Company alwayshad had to work late in this department, overtime alwayswould be necessary there, and no union could dictateovertime to the Company. Moss denied having told Waltonthat he was surprised that he was for the Union, or words tothat effect, and recalled that the power failure referred to byWalton had occurred at a different time.Noting Respondent's extensive pattern of employee inter-rogation, as found above, and that Walton's credibility issupported by the fact that he testified adversely to Respon-dent while still in its employ," I credit Walton's account ofthe above incident.Accordingly, it is concluded that on August 10 Respon-dent violated Section 8(a)(1) of the Act when Moss interro-gated Walton as to whether he was for the Union and againwhen Moss asked him to explain his reasons for supportingthe Union.Summarizing, it has been found that during private officemeetings with known prounion employees and at other timesand in ways disclosed above Respondent violated Section8(a)(1) of the Act by:(a) Summoning 35 to 40 prounion employees and orga-nizing committee members from their work stations toattend private meetings with management, or in privatelymeeting with Wallace Martin at his work area, to lecturesuch employees as to their rights under Respondent's rulesrelating to the Union's organizational campaign.'" Walton. employed as a utility man in the lasting department, has workedfor Respondent for approximately 9 years. He was employed by Respondentat the time of the hearing." See Georgia Rug Mill, 131 NLRB at 1305, fn. 2."Employee Zelmer Perry was the first to hear of the pension plan, having(b) Coercively and repeatedly interrogating employeesAnglin, Crockett, Walker, Perry, Elizabeth Martin, Green,Dodson, Carolyn and Dorothy Stinson, Sawyer, and Waltonas to their union activities, sympathies, and desires.(c) Coercively interrogating Anglin about the unionsympathies and desires of his relatives also in Respondent'semploy.(d) Threatening Anglin that he and his two daughterswould be deprived of employment if the Union wereselected.(e) Threatening employees Crockett, Sawyer, Clemons,and others that their selection of the Union would result in astrike accompanied by union caused violence, against whichRespondent could provide only partial protection.(f) Threatening Walker, a known union supporter, that ifthe Union were selected a strike would result in her havingto provide for her children on meager strike benefits.(g) Creating an impression in employee Perry's mind thathis union activities were under surveillance.(h) Soliciting grievances from Elizabeth Martin, Green,and Walton.C. Other Alleged Acts of Interference, Coercion, andRestraint1. Respondent's alleged unlawful preelectionannouncement of a pension plan-facts and conclusionsThe General Counsel, contending that Respondent hadtimed the announcement to employees of its intention toprovide a previously considered pension plan so as todissuade them from supporting the Union, presented thetestimony of a number of employees who related that thepension plan matter had been raised at various employeemeetings called by Respondent Vice President Caldwell inthe preelection period to enable groups of employees to meetRespondent's new president, J. R. Murray. The subject ofpensions also came up in a series of committee meetingsbetween members of management and employee representa-tives of various departments. As noted, these committeesessions were held monthly to discuss job-related problemsand employee work suggestions.Accordingly, employees Mary Alice Crockett, BrendaWalker, and Sharon Oden testified that at various times inAugust, while either at a company committee meeting or ata gathering where Murray was being introduced, they weretold, in response to questions raised either by themselves orother employees present, that Respondent had a pensionplan in the making, and that it would be ready in fall 1978.7'Of the General Counsel's witnesses on this point onlyTerry Wayne Stinon testified that Respondent itself hadinitiated the topic of a pension plan with employees, asopposed to merely replying to employee questions. Stinsonrelated that at the end of August he and about 10 otheremployees had attended a meeting in Moss' office whereCaldwell had introduced Murray. During an antiunionspeech where Murray stated that he was going to giveattended a company committee meeting in the last week of March shortlyafter the start of the Union's organizational campaign. At that meeting, inresponse to a question raised by an employee as to why there was not apension plan, Moss told those present that there would be a pension plan inthe fall. No details were provided.368 DURANGO BOOTeverybody a raise whenever the Company started to show aprofit, Murray also announced that Respondent had filed apension plan that was going to be effective in the fall.However, Murray did not provide any details.Caldwell testified that a pension plan went into effect atthe Franklin plant on January 1, 1979, the full details of theplan having been announced the preceding December 1,when letters on the subject were sent out to the employees.Caldwell related that the pension plan had had itsinception in January 1978 when he, Elwood Steakley, thenRespondent's president," and Warren Danner, its controller,met to close Respondent's books on the year 1977. On thatoccasion, Steakley had told Caldwell that 1977 had been agood year for Respondent, and that although he and Dannerplanned to retire in 1978 one thing that they definitely weregoing to do before leaving was to see that the employees gota pension plan.In February, Caldwell was visited by Bill Quirk and HughKennedy, respectively, the public relations representativeand the personnel manager of Respondent's parent U.S.Industries, who explained that Steakley and Danner wantedthem to start gathering data in preparation for a pensionplan to be put into effect for employees at all of Respon-dent's plants. They requested a list of all employees showingseniority dates and age. During their visit they worked withthe payroll clerk.'°At the company committee meeting that took place thelast Thursday in March, when employee problems werediscussed with management and an employee asked whatRespondent was doing about the pension plan, Caldwell hadreplied that the Company was definitely getting a pensionplan and hoped to have it in effect by late fall. He explainedthat management had started getting the details together,that U.S. Industries had been working on this with PresidentSteakley and Controller Danner, and that Danner was incharge of the matter and was answering to Steakley.Caldwell did not go into any details, as he had no furtherinformation.The matter of the pension plan also was brought up inother monthly committee meetings, and Caldwell referred toit at the Chapel Hill plant and at other of Respondent'sfacilities as well.Caldwell related that questions as to whether there wouldbe a pension plan thereafter were raised many times byemployees during meetings that Caldwell had conducted tointroduce Murray. Caldwell testified that on these occasionshe had told the employees that the pension plan wasdefinitely in the making, they were supposed to haveeverything worked out, and it would be in effect in the latefall.On August 11 Respondent sent a letter to all its employeessetting forth reasons why the employees should not supportthe Union. In an appendix to this letter the fourth item listedunder the heading of "What Durango Has Already DoneFor You" was "Company Pension Plan Scheduled for Fall,1978.""Elwood Steakley was the uncle of the then assistant plant manager., Before the visit of the U.S. Industries representatives, Caldwell haddiscussed the pension matter only with Plant Manager Moss, telling Moss thatthe plan looked good and would definitely be put into effect for the employeesthat year. Moss had responded positively to the idea.Murray succeeded Elwood Steakley as president on June12. From August through September, as noted, Murray andCaldwell conducted a series of approximately 35 to 40meetings with groups of employees in Moss' office4' whereCaldwell introduced Murray to the employees as Respon-dent's new president. In conducting these meetings bothCaldwell and Murray followed prepared outlines of whatthey were going to say. Although Caldwell initially testifiedthat Respondent principally had spoken to the employees ofthe pension plan merely in response to their questions on thissubject, when confronted with a note on his outline withrespect to pensions Caldwell agreed that the pension planwas one of the topics he and Murray had planned to presentto employees, and rather than merely mentioning it inresponse to employees' questions he and Murray had taken alead in announcing the pension plan.It is therefore found that while many statements bymanagement officials that a pension plan was being preparedto become effective in the fall were in response to employeequestions, Respondent also took an initiative in announcingthe plan during the critical preelection period. This was donein Respondent's August 11 'etter to employees and during atleast some of the 35 to 40 meetings when Caldwell wasintroducing Murray. It also is clear that while the pensionplan had been contemplated since January 1978, perhaps 2months before the start of the Union's organizationalcampaign, no employees were told of the prospects for sucha plan until after the Union's campaign had begun in March.As Administrative Law Judge Harmatz noted in hisBoard-approved Decision in Arrow Elastic Corporation: It is not enough that the employer had previouslydecided on the grant of such [pension] benefits, if in factit had not become lawfully committed to provide suchbenefits prior to the union campaign. It remains thefurther burden of the employer to show that itsannouncement was reasonably timed as a sequentialstep in, and a byproduct of, a chronology of conception,refinement, preparation, and adoption, so as to lead onereasonably to conclude that the announcement wouldhave been forthcoming at the time made even if therewere no union campaign." Any other result would giveemployers a considerable advantage, possibly allowingdiscretionary action to alter the balance which must bemaintained if employees are to exercise an uncoercedchoice. An initial decision to effect a benefit program...necessarily rests on a number of imponderables.Although at the time of that decision, the employerwould be aware of the cash it is willing to allocate tosuch a program, whether such an expenditure willpurchase, on a sustained basis, a program sufficient tofinance the retirement benefits desired is an unknown.Extensive exploration ...might well produce a recon-sideration of the initial decision, culminating in deferralor abandonment of the original plan. .... [S]ubstantialconcern arises from the unexplained delay between theoriginal determination and the Employer's final com-mitment to extend such benefits.Only the employer is in a position to explain delays inthe implementation of such benefits and the type of"Moss' office was used for these sessions since it was the largest.230 NLRB 110, 113-114(1977).369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproof presented in such cases as Domino of California[205 NLRB 1083], Mr. Fine, supra, imposes no unrea-sonable burden on the employer, if in fact the ultimategrant of such benefits and the timing thereof were notinfluenced by the organization campaign." See, e.g., Mr. Fine, Inc.. 212 NLRB 399, 402 [11974].In the present case as in Arrow Elastic Corporation, supra,it appears that the decision to establish a pension programwas made before the union campaign but was not imple-mented until several months after the election. Also as inArrow Elastic Corporation, no explanation is offered byRespondent for the lapse of time, nor does the recorddisclose what occurred in the period between Respondent'sannouncement of a pension plan and its commitment, of abinding nature, to that very same program. Clearly, thedecision made by Respondent in the present matter to grantthe pension program was unilateral and revocable untilJanuary 1, 1979, or the preceding month when announced,at earliest. It was not until then that employee enjoyment ofthis benefit was no longer speculative.As Respondent has not furnished evidence justifying itsreference to the introduction of a pension plan as part of itspreelection propaganda, absent such proof I find thatRespondent unlawfully interfered with the election andviolated Section 8(a)(1) of the Act.2. Respondent's alleged unlawful preelection promises ofwage increases-facts and conclusionsThe General Counsel, contrary to Respondent, contendsthat in the preelection period company officials unlawfullypromised to look into pay increases for the Franklin plantemployees after the election.Employee Mary Alice Crockett testified that on August 4she and about 11 other employees attended one of themeetings where Caldwell introduced Murray. After Murrayhad spoken to the assembled staff he turned the meeting overto Caldwell, who went around the room inviting employeequestions. When Crockett was reached she inquired aboutpay increases." Caldwell replied that the Company wasgoing to look into wage increases later on, but that pay couldnot be increased while the election was pending.Employee Terry Wayne Stinson related that at the end ofAugust he and about 10 other employees were summoned toattend a meeting similar to that described by Crockettwhere, again, Caldwell introduced Murray. After beingpresented Murray told the assembled employees that hewanted to get to know the people there. Everybody had beenable to work together, and he saw no reason why they couldnot do so then. There was no reason why the employeesshould get a union to do what they already could accom-plish. Murray then announced that he was going to giveeverybody a pay raise whenever the Company showed aprofit. Both Murray and Caldwell commented that Respon-dent had had a good year."As discussed above, Crockett also then asked about a pension plan."At the time of the hearing neither Crockett or Stinson was still employedby Respondent." Respondent did not follow a practice of granting regularly scheduledwage increases. Rather, all pay increments were in the nature of meritStinson testified that, when later in the meeting he hadasked about the pay increase, Caldwell responded that it wasagainst the law to say how much the raise would be, when itwould be given, or to put in writing the amount of the raise."Caldwell recalled that both Crockett and Stinson hadasked questions at various meetings. For reasons of healthCrockett had been transferred from a piecework job to anhourly rated position where she was earning less money thanbefore. In this context Crockett had asked when she wouldbe reviewed and was told that this would happen as soon asher foreman thought that she had learned her new job andrecommended that she be given a raise.' Stinson, in turn,had asked Murray whether he could get an hourly rated jobinstead of his current piecework assignment. Caldwellexplained that other employees in the welt department hadmore seniority than he. If Stinson would bid on the nextvacant job and was deemed a good operator in his depart-ment he definitely would be considered.Caldwell denied that either he or Murray at any of themeetings had said anything to the effect that as soon as theCompany was making a profit the employees would receivea wage increase, or that Respondent would look into givingpay raises in the future.The record contains no evidence that pay raises weregiven by Respondent to unit members either before theelection or after, while objections thereto were pending.In resolving this evidentiary conflict as to whetherRespondent, in the preelection period, had promised payraises or implied that they possibly would be given after theelection, note is taken of the fact that Respondent actuallydid maneuver to grant pay raises after the petition was filedwhile, at the same time, attempting to neutralize the Union.This came about when Moss, in a letter to the Union datedAugust 30, noted that, while it is improper for an employerto give wage increases to try to influence the outcome of arepresentation election, the election in Case 26-RC-5805was being delayed by new charges filed by the Union, and nonew election had yet been scheduled. As the election datewas being postponed, and as the Board might take a longtime in disposing of the various charges, resulting in unduedelay in pay raises, Respondent, to avoid a legal battle withthe Union, in effect requested permission from the Union toconduct wage reviews and to grant wage increases as it hadin the past.4' In his letter Moss cited the Union's claim to beinterested in the welfare of Respondent's employees.By night letter to Moss dated August 31 the Union repliedto his letter as follows:...you bet your sweet bippy we are interested in thewelfare of your employees. We hereby authorize you togive your employees one dollar per hour increaseeffective today's date-8-31-78-and further authorizeretropay to January 1, 1978, without us filing anycharges. The only charges we are interested in filing is ifyou don't give this increase; it should be unlawful forincreases and were given to individuals at various times on the recommenda-tions of their supervisors.'" As noted, Respondent did not have an established policy for conductingregular wage reviews and granting periodic pay increases.370 DURANGO BOOTemployers to pass out small increases as you havenormally done in the past."As Respondent, in its letter, was not recognizing theUnion, and as the Union, without majority support, was notpositioned to bargain, the cleatst purpose of Respondent'saction, absent a policy of granting regular pay increases, wasto attempt to give unscheduled raises before the election. Atthe same time, the Union would be given the difficultlimitation as to the number of employees to be so benefitedand the size of the raises, or risk recording its opposition toemployee pay increases for the indefinite future.The foregoing exchange of correspondence helps toresolve the instant credibility issue by demonstrating that inthe preelection period Respondent was overtly prepared touse the possibility of undetermined pay increases as acampaign weapon against the Union.Accordingly, noting Respondent's above-described will-ingness to use the prospect of pay increases as a strategem inthe preelection period, in the context of Respondent's othernumerous acts of unlawful conduct found above, I credit thetestimony of Martin and Stinson. The statements made byCaldwell and Murray in the period before the electiontended strongly to impress upon employees that they did notrequire a Union to receive a pay raise. Additionally, ratherthan restricting himself to explanations of Respondent'slegal obligations, Caldwell's statement that wage raiseswhich might be granted later on could not be consideredwhile the election was pending had the foreseeable effect ofplacing the onus for such delay on the Union. Therefore,these statements were in violation of Section 8(a)(1) of theAct.'"3. Respondent's alleged unlawful threat to reduce jobbenefits by discontinuing the use of makeup cards-facts and conclusionsRespondent uses pink makeup cards authorizing addition-al compensation to protect the earnings of employees onpiece or incentive rate against diminution through no fault oftheir own. Under Respondent's policy makeup cards areapproved for individual employees by their supervisors forthree reasons: (a) lack of work on a particular job, (b) whenemployees are reassigned for Respondent's benefit from theirown jobs to perform other jobs," and (c) when an employee'smachine is broken down. Employees who feel entitled tomakeup compensation give their reasons to their supervisorswho have the authority to approve same.Employee Terry Wayne Stinson'°testified that on August20, as he was punching out at the end of the day, hissupervisor, Welt Department Foreman Joe Brown, told himthat too many pink cards were being passed out, a problemwhich he had to do something about. Brown declared that"See Reap. Exh. 14."See Tipton Electric Company and Professional Furniture Company. 242NLRB 202 (1979)." This situation frequently arises when employees are asked to stop theirregular work temporarily to replace absent employees. Employees serving asreplacements may not perform the new work as quickly as their regularassignments but, as they are helping Respondent. they are paid through themakeup for any reduction in their earnings."' As noted above. Stinson was one of the employees identified tomanagement by the Union as a member of the organizing committee andwhose rights had been read to him by Moss.he had exceeded his quota, having given out over $1,100 or$1,200 worth of these makeup cards in the previous weeks.Brown and Stinson then disagreed as to whether Stinson hadnot gotten his share. Brown repeated that he was going tostop distributing so many cards and give them only toemployees who were entitled to receive them.Stinson then punched out and went outside the plant tocheck on his ride. Soon, however, he went back inside theplant to discuss this matter further with Brown. Brownreiterated that he was not going to give him the pink cards.Stinson reminded Brown that he had made some promises."Brown then accused Stinson of putting "the man outside thedoor."" Stinson denied having put the man outside the doorbut told Brown that he could bet that he was on that man'sside.Steakley testified that the weekly payroll summaries hereceived as assistant plant superintendent for the weekending August 19, which showed the makeup compensationpaid in the entire plant and within each department, revealedthat the makeup costs were higher than they had been sincethe preceding January. The welt department, where Stinsonwas employed, had a particularly high makeup pay figure.The next morning he called a meeting of all supervisors,including Brown, indicated the existence of this problem,and asked their cooperation in dealing with it. He thereaftermade followup visits to the supervisors to check theirprogress.Steakley explained that, as there are roughly 40 machinesin the welt department, it was possible for employees toabuse the use of makeup cards by misrepresenting to theirsupervisors just how long their machines are down. Asupervisor could be told when a machine malfunctioned butnot just when it was repaired. As employees are trusted torecord accurately the times when their machines areinoperative or when they are assigned to other work, it ispossible that supervisors might inappropriately approvemakeup cards for employees who incorrectly stated theirentitlement.Brown testified that in August, after he had left themeeting where Steakley requested the cooperation of thesupervisors in controlling makeup pay, he returned to hisdepartment and made the rounds of all employees at theirrespective work stations. Starting with the inseamers, Brownwent around and told all incentive employees in hisdepartment that the Company had been having a problemwith makeup that had to be corrected. Makeup cards wouldbe issued when employees' machines were down, whensomeone was moved from his job, or when someone had runout of work. Unless one of these conditions was met, nomakeup cards would be issued.Later that day Brown reached Stinson at the soleattaching machine where he had been temporarily assigned.Brown told Stinson that the Company was having a problem" Stinson testified that in March Brown had told him that he would giveStinson pink cards to help him make a decent wage until he learned stitching.Thereafter. Stinson received pink cards signed by Brown about five times aweek, even though his machine was not down. Stinson related that Brown alsohad signed makeup cards freely for other employees in the department." At that time a union representative was standing in front of the plant. Asnoted. union representatives were conspicuously in front of the plant from thetime the Union's organizational campaign began in March until the electionon September 28.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith makeup, and that he needed to control it. Brown didnot want to be unfair to anybody but it was necessary to befair to the Company at the same time. Stinson asked ifBrown meant that he was going to take away his makeup.Brown replied that he had not said that, but that he wouldhave to control makeup. If Stinson's machine was down, ifhe was out of work, or he was sent to do other work, hewould receive makeup pay for the time lost. Stinson repeatedthat in other words Brown was trying to take his makeupaway; the Company was always trying to screw theemployees around. Brown replied that that was not what hehad said, repeating the reasons where makeup would still beavailable. Stinson then declared that that was the very damnreason he was going to vote for the damn Union.When Brown again tried to explain the situation toStinson, repeating the preconditions for issuance of makeupcards, Stinson retorted that earlier he had been makingpretty good money because a lot of boots were being run, butthe Company was not then running as many boots. Browntold Stinson that he could understand his point, but that theCompany could not afford to pay for more boots than werebeing produced. It was necessary to make a given quantity ofboots to maintain overhead, explaining to Stinson aboutcosts and other items. Stinson repeated that he still wasgoing to vote for the Union because the Company was tryingto railroad him.Brown then asked Stinson if he thought he could stay inbusiness very long buying boots for 50 cents and selling themfor 25 cents. Stinson replied in the negative, but that heknew that the Company was making a lot of money. WhenBrown insisted that he answer the question directly Stinsonrefused, again repeating that he still was going to vote for theUnion. Brown then walked away from him.Near quitting time day, Stinson came to Brown's desk inthe welt room and asked if Brown was still telling him thathe was going to take his makeup away, Brown always havingsaid in the past that he was going to try to help him out.Brown replied that he always tried to help people out andwould continue to do so. Stinson repeated, in other words hecould not have a makeup card every day? Brown againanswered that if Stinson deserved one it would be given tohim. Stinson cursed again and went out the door talkingabout how he was going to vote for the Union and howthings would change when the Union came in.Brown denied that he had said that Stinson should nothave brought "that man [the union representative] outthere" and also denied that Stinson had told him that he hadnot been responsible for putting the union representative infront of the plant, but that Brown could bet that he wasgoing to vote for the man out there. All Stinson had statedwas that the makeup cards were a reason why he was goingto vote for the Union.Noting that, although the General Counsel examinedrelevant company records from the start of 1978 through theweek ending August 19, she did not challenge Steakley'stestimony that makeup costs were higher for the latterperiod than before, that Brown's testimony was moreconvincingly given and detailed than that of Stinson"' andthat although all incentive workers benefited from the" Stinson had difficulty in remembering the second part of his conversationwith Brown on August 20 which, he said, took place after he went back insidethe plant to discuss makeup further.makeup program the evidence does not show that Respon-dent had singled out Stinson in this regard, had established areprisal pattern of discontinuing the use of these cards, orthat Stinson was being deprived of makeup pay to which heproperly was entitled I credit Respondent's witnesses Brownand Steakley on this matter.Therefore, it is concluded that in tightening the existingpolicy concerning the use of makeup cards Respondentmerely had acted to end an abuse and did not violate Section8(a)(1) of the Act.4. Alleged unlawful impression of surveillance-factsand conclusionsThe General Counsel, through the testimony of J. C.Anglin, Mary Alice Crockett, and Zelmer Perry, establishedthat on about July 18, after the plant had resumed operationat the conclusion of the annual 2-week vacation recess,'4 asmall desk was set up in an aisle inside the production areafor Moss, who obviously had been injured and was oncrutches, and that Moss thereafter was more visible in theplant than before when he had worked from his desk in theoffice. Perry testified that Moss, from the new location of hisdesk, could see two-thirds of the production area. Theseemployees related that, although Moss was disabled whileusing the desk in the plant, they saw him in their work areasfar more often than in the past.Anglin testified that when he and employee WallaceMartin had asked Moss why he had moved his desk into theplant Moss replied that he had moved it out where he couldsee what was going on, as he was not able to get around asbefore. Anglin and Martin teased Moss that he had just puthis desk out there to keep them from talking to the womenand the fitting department. Moss had answered in kind.From the above facts the General Counsel contends thatMoss, by relocating his desk to the plant area and byotherwise substantially increasing his visibility in, and viewof, the plant in the preelection period, had created animpression in the employees that their union activities werebeing observed and their work more closely supervised.Respondent argues that the desk had been temporarilyrelocated as Moss had been partially immobilized at thattime and required the closer proximity to the work area toenable him to perform his functions more efficiently.The parties stipulated that Moss had broken his hip on orabout June I and returned to work on crutches on July 18,the day after the vacation recess had ended. On July 19 adesk was moved to the plant area for Moss' use. Hethereupon moved his papers to this desk and continued towork from there until around September 1, when he couldmove about with a cane and, no longer needing crutches,returned to the office. Although Moss no longer used thedesk in the plant after September 1, it remained in placeuntil sometime in October, after the September 28 election.Vice President Caldwell testified that he had made thedecision to move a desk for Moss into the plant after thelatter's return to work on July 18. On that day one of theutility ladies in the packing room, who routinely wasdelivering samples to Moss' office for him to check, had" In 1978 the plant reopened on Monday, July 17.372 DURANGO BOOTasked Caldwell why he did not let Moss move into the plantarea so that it would not be necessary to have to come sofrequently to the office. Adopting this suggestion, Caldwellasked Moss to have the small desk in the warehouse movedout to the plant where he could service the supervisors andclear the production and service sheets and samples ratherthan have a constant parade of people to the office. Caldwellsuggested only that the desk be placed near an intercomwhere Moss could receive his phone calls, otherwise leavingthe location of the desk to Moss. No reference in connectionwith this was made to the Union or the pending election."Although Respondent has been found herein to havecommitted numerous violations of Section 8(a)(l) of the Act,I cannot conclude from the above essentially stipulated factsthat Moss' temporary use of a desk in the plant area during aperiod of severe physical infirmity was unlawful. AlthoughMoss' temporary relocation to the production area may havebrought him into increased contact with unit employeeswhile increasing his opportunity to observe them at work,under the circumstances herein his placement in the workarea does not appear to be a response to the Union'sorganizational campaign. Moss' use of the desk in the plantcorresponded with and was limited to his period of greatestimmobility while he was on crutches, and when he could getby with a cane Moss moved back to his office desk 27 daysbefore the representation election. Before Moss' injury hisduties required that he spend a certain amount of time in theplant where, when mobile, he could readily go. His use ofcrutches and general difficulty in moving about, which heexplained to Anglin and Martin, made obvious the specialcircumstances of why the desk had been moved at that time.Notwithstanding an election, an employer still has the rightand obligation to conduct its business effectively.By relocating closer to the operating part of the plantMoss was more accessible to those who looked to him, to theplant work which was his general responsibility, and wasmore readily able to overcome the effects of his physicalhandicap.Accordingly, it is concluded that under the circumstancesherein Moss' temporary use of a desk in the plant area whileon crutches created neither the unlawful impression ofsurveillance of employee union activities nor constitutedimproper closer supervision, and was not violative of Section8(a)(l) of the Act.In addition to the violations summarized earlier Respon-dent further violated Section 8(a)(l) of the Act by:(a) Announcing a new pension program to employeesduring the cricital preelection period under circumstancescalculated to influence employees to reject union representa-tion in a Board-conducted election(b) Declaring in the critical period before the election thatpay increases delayed because of the election possibly wouldbe given after the election if the employees did not select theUnion.D. Objections to the Election in Case 26-RC-5805The Union's objections to the election closely parallelcertain of the unfair labor practice allegations set forth in thecomplaint, including Respondent's promises to employees ofa new pension plan and of possible pay raises effective afterthe election and Respondent's extensive coercive interroga-tion of its employees concerning their union sympathies,activities, and desires. These unfair labor practices precludedthe exercise of a free and uncoerced choice in the election.The Acting Regional Director, as noted, having recom-mended the approval of the Union's request for withdrawalof Objections 2, 3, and 5, also was affirmed by the Board inhis recommendation that Objection 4 and the additionalobjections be overruled.As there is substantial evidence on the record thatRespondent, by its management officials and agents, en-gaged in unlawful conduct during the period subsequent tothe filing of the petition and prior to the election, it isconcluded that the Union's remaining objections to theelection be sustained, and a new election be scheduled at atime found by the Regional Director to be appropriate.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be requiredto cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act. I shallfurther recommend that the election held in Case 26-RC-5805 on September 28, 1978, be set aside and that a secondelection be conducted at an appropriate time.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Summoning pronunion employees and organizingcommittee members from their work stations to attendprivate meetings with management officials in the officearea, or meeting privately with employees at their workstations, to lecture them as to their rights under Respon-dent's rules concerning the Union's organizational cam-paign.(b) Coercively and repeatedly interrogating employeesconcerning their union activities, sympathies, and desires, orthose of other employees.(c) Threatening employees with loss of employmentopportunities if they should select a union." Moss corroborated Caldwell's testimony in this regard.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Threatening employees that their selection of theUnion would result in a strike accompanied by union causedviolence and hardship to themselves and their families.(e) Creating an impression that it was engaged insurveillance of the union activities of its employees.(f) Soliciting grievances from employees and implyingoffers to adjust them to induce them to abandon the Union.(g) Announcing a new pension program to employeesduring the critical period before the election.(h) Announcing to employees in the critical period beforethe election that pay raises, delayed by the Union's cam-paign, possibly would be given after the election if theemployees did not select the Union.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5. Respondent's unlawful conduct interfered with therepresentation election held on September 28, 1978.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Durango Boot, a Division of U.S.Industries, Inc., Franklin, Tennessee, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Summoning prounion employees and organizing com-mittee members from their work stations to attend privatemeetings with management officials or supervisors, ormeeting privately with such employees in their work areas,to lecture them about their rights under Respondent's rulesconcerning the organizational campaign of Retail ClerksUnion, Local 1557, Retail Clerks International Union,AFL-CIO.(b) Coercively and repeatedly interrogating its employeesabout their union membership, activities, or sympathies, orthose of other employees.(c) Threatening employees that they will be deprived ofemployment if the above-named Union, or any other labororganization, is elected." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(d) Threatening employees that the selection of the Unionwould result in a strike accompanied by union causedviolence and hardship to themselves and their families.(e) Creating an impression of surveillance of its employ-ees' union activities.(f) Soliciting grievances from its employees and implyingoffers to adjust them to induce the employees to abandontheir support of the above-named Union, or any other labororganization.(g) Announcing a new pension program, possible futurepay raises, or other benefits to employees, to dissuade themfrom joining, assisting, voting for, or in other mannersupporting the above-named Union, or any other labororganization.(h) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Post at its Franklin, Tennessee, plant copies of theattached notice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region 26,after being duly signed by the Company's authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 26, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein.IT IS FURTHER RECOMMENDED that the election in Case26-RC-5805 be set aside, and that a new election bescheduled at a time found by the said Regional Director tobe appropriate." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."174